Filed 6/30/15 In re A.L. CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



In re A.L., a Person Coming Under the Juvenile Court                                         C077217
Law.

THE PEOPLE,                                                                    (Super. Ct. Nos. JD 13-327 &
                                                                                        JD 14-119)
                   Plaintiff and Respondent,

         v.

A.L.,

                   Defendant and Appellant.




         The minor, A.L., contends the juvenile court erred by imposing an excessive
restitution fine. The People agree the fine imposed exceeds the statutory maximum fine
of $100, as established by Welfare and Institutions Code section 730.6, subdivision
(b)(2).1 We concur and reduce the fine.



1        Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
       We dispense with a detailed recitation of the facts as they are unnecessary to the
resolution of this appeal. Suffice it to say that, in case No. JD 13-327, the minor admitted
committing misdemeanor theft or unauthorized use of a vehicle (Veh. Code, § 10851,
subd. (a)), and, in case No. JD 14-119, the minor admitted misdemeanor burglary (Pen.
Code, § 459). The juvenile court declared the minor to be a person described by section
602, i.e., a ward of the court, placed him on probation, and ordered him to pay restitution
in the amount of $1,250 in case No. JD 13-327 and in an amount to be determined in case
No. JD 14-119. Additionally, the juvenile court imposed a restitution fine in the amount
of $165.
       Section 730.6, subdivision (b)(2) provides that where a minor is found to be a
person described in section 602 as a result of the commission of a misdemeanor offense,
the trial court must impose a restitution fine set at its discretion in an amount not to
exceed $100. Here, the juvenile court imposed a restitution fine in excess of $100,
making it an unauthorized sentence. (See People v. Valenzuela (2009) 172 Cal. App. 4th
1246, 1248-1249 [a fine imposed in excess of the statutorily authorized amount is an
unauthorized sentence and may be modified by the reviewing court on appeal].)
Therefore, we reduce the fine to the statutory maximum of $100.
                                       DISPOSITION
       The restitution fine is reduced to $100 pursuant to section 730.6, subdivision
(b)(2). As modified the order of the juvenile court is affirmed.


                                                         NICHOLSON              , Acting P. J.

We concur:


      HULL                   , J.


      RENNER                 , J.


                                              2